Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II, species II-A, claims 12-23 in the reply filed on 11 October 2021 is acknowledged.  The traversal is on the grounds that (1) the restriction requirement does not specify why there is a serious search and/or examination burden and (2) the assertion of the number of group preparation stations and the number of non-group handling stations are not species since they do not refer to different embodiments.  
This is not found persuasive because (1) the restriction requirement clearly states the differing scope of invention, including the use of a closed loop and the number of group preparation stations, all require differing search strategies, potential different 112 issues, and classifications.
Applicant’s admission on the record that the cell handling stations to include a number of group preparation stations or to include a number of non-group handling stations is of the same embodiment and is simply a difference in breath or scope is acknowledged and the species restriction is withdrawn.
The requirement is still deemed proper for inventions and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  


Claim Interpretation
Regarding limitations recited in Claims 12, 13-15, and 17-23 which are directed to a manner of operating the disclosed device (e.g. “dedicated to preparing”, “operable to remove”, “operable to place”, “machine for”, etc.), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0040910).
Regarding claim 12, Chung discloses an assembly line for assembling a battery cell stack having a plurality of cell groups [0007], with each of the cell groups having a plurality of battery cells arranged in a defined sequence [0007], the assembly line comprising: 
a transport system [0041] having a number of stack locations (substrates) and a conveyor operable to move the number of stack locations in a closed loop [0038]; a plurality of cell handling stations (chambers/load locks) disposed around the transport system (Fig 1); 
wherein the number of stack locations is equal to a total number of the plurality of cell handling stations [0041, 0044] (Fig 4); 

    PNG
    media_image1.png
    913
    694
    media_image1.png
    Greyscale

wherein the conveyor is operable to move each of the stack locations past each of the plurality of cell handling stations once during a transport cycle of the closed loop [0044]; wherein the plurality of cell handling stations includes a number of group preparation stations (location of tools including slitters, winders, packaging, etc.) [0048] but does not explicitly teach the number of group preparation stations equal to a total number of battery cells within each cell group; and wherein each respective group preparation station is dedicated to preparing one respective battery cell within the defined sequence of battery cells for each cell group.  
However, Chung recognizes that the number of drums can be modified based on an arbitrary combination of sources in single or multiple chambers based on design requirements for the number of layers [0043-0044] and recognizing the various process used in the production of battery cells [0048].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the number of preparation stations in Chung based on the design requirement of the required layers to produce the energy density required while providing the processes required to produce the finished battery cells.

Regarding claims 18, Chung discloses the assembly line set forth in claim 12, wherein each respective group preparation station includes a transport device providing a plurality of preparation locations disposed about the transport device, with at least one of the preparation locations having a preparation machine (slitters, winders, packaging, etc.) [0048] for performing one task on a battery cell [0048].  
Regarding claim 20, Chung discloses the assembly line set forth in claim 19, wherein each respective group preparation station includes a plurality of preparation machines for performing all required tasks for its respective battery cell within the defined sequence of battery cells [0048].  


Claims 13-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. as applied to claim 12 above, and further in view of Croteau et al. (US 5669754)
The teachings of Chung as discussed above are herein incorporated.
Regarding claims 13-16, Chung does not explicitly disclose one of the plurality of cell handling stations includes a stack unloading station having a pick and place machine operable to remove a completed battery cell stack from the transport system, a number of non-group handling stations, with one of the plurality of non-group handling stations including a first end 
Croteau teaches a method and apparatus assembling battery plates for a battery assembly conveyance system (Abstract) includes collection into receptacles to rock side to side to allow for edge alignment (first follower functioning as the first end plate positioning station, then a second follower functioning as the second end plate positioning station), picking formed bundles by a picking mechanism to have even sides and ends (picking means functioning as the unloading station) (3:50-4:67) allows for forming battery stacks which allows for improved cross-sectional uniformity and automated squaring of the stacks with alignment of plates tabs to improve productivity rates and quality control.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include means for edge alignment followed by means for picking for battery plate bundles in the battery assembly apparatus of Chung because Croteau recognizes such means provide for improved cross-sectional uniformity and automated squaring of the stacks with alignment of plates tabs to improve productivity rates and quality control.  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.

Regarding claim 22, Modified Chung discloses the assembly line set forth in claim 21, wherein each respective non-group preparation station includes a transport device (conveyer belt or web) providing a plurality of preparation locations disposed about the transport device (locations where the tools can be placed), with at least one of the preparation locations having a preparation machine for performing one task on a battery cell [0048].  
Regarding claim 23, Modified Chung discloses the assembly line set forth in claim 22, wherein each respective non-group preparation station includes a plurality of preparation machines for performing all required tasks for its respective battery cell (variety of processes used in the production of battery cells) [0048].

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barge (US 2018/0366766) discloses an alignment mechanism for aligning battery plates with a movable work surface (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727